 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Mercantile & Hardware Co.andWarehouseand Distribution Workers Local Union No.688, a/wInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America. Case14-CA-5729June 10, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn February 11, 1971, Trial Examiner John M. Dyerissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and was engag-ing in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filed ex-ceptions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations, Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBeard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,General Mercantile & Hardware Co., St. Louis, Mis-souri, its officers, agents, successors, and assigns, shallIn its exceptions and brief,Respondent seeks the admission into evi-dence of a series of exhibits which were not formally offered at the time ofthe hearing. The General Counsel has filed a memorandum opposing thereceipt of these documents into evidence.The exhibits in question areordinary business records maintained and kept by Respondent,and there isno explanation offered as to why such documents were not available at thetime of the hearing. Accordingly,absent a showing that these documents arenewly discovered or previously unavailable evidence,we hereby deny Re-spondent'smotion that these exhibits be admitted into evidence and madea part of the record.Respondent contends that the Trial Examiner exhibited bias and preju-dice towards Respondent by the manner in which he treated the testimonyof Respondent's witnesses.After a careful examination of the record, weconclude that Respondent's contention is unfounded.Furthermore, it isestablished Board policy not to overrule a Trial Examiner's credibility reso-lutions unless,as is not the case here, the preponderance of all the relevantevidence convinces us that they are incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188F.2d 362 (C.A. 3).take the action set forth in the Trial Examiner's recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THECAsEJOHN M. DYER, Trial Examiner: The Warehouse and Dis-tributionWorkers Local Union No. 688, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein called the Union or Teamsters),filed the charge in this case on August 10, 19701 alleging thatGeneral Mercantile & Hardware Co. (herein called Respond-ent, the Company, or Mercantile) violated Section 8(a)(1) and(3) of the Act by interrogation and threats and the dischargesof Michael C. Walker, Roy W. Howard, and Michael Long.The Regional Director issued his complaint on September 21,alleging,interalia,the supervisory status of GeneralManager William T. Poe and Warehouse SuperintendentThomas Wilson, and that both individuals had violated Sec-tion 8(a)(1) by various threats and statements. It was furtheralleged that the three individuals named above had been dis-charged on August 7 in violation of Section 8(a)(3) of the Actand not reinstated.Respondent's answer admitted the service of the chargeand the jurisdiction of the Board but stated it was withoutknowledge as to the status of the Union' and denied thesupervisory status of Wilson. Although admitting the dis-charges, Respondent denied they were in any way caused bythe union- predilections of the three employees. As to the8(a)(1) allegations, Respondent stated that the acts and state-ments of William Poe might have been misinterpreted butthatWilson was not a supervisor and Respondent was notresponsible for any statements he may have made.On August 5, a petition was filed with the Regional Officeby the Union for a unit of Respondent's warehousemen ex-cluding office clerical and professional employees, guards,and supervisors. Following the execution of a consent elec-tion' agreement, an election was conducted on September 9with the result that three votes were cast for the Union, threeagainst, and seven ballots were challenged. Three of the bal-lots were challenged by the Union on the basis that the in-dividuals were clerical employees, and the Union's fourthchallenge was to the ballot of Thomas Wilson on the basisthat he was a supervisor. The three remaining challenges weremade to the ballots of Howard, Long, and Walker by theBoard agent since their names were not on the eligibility list.On October 27, the Regional Director issued his report inwhich he found that the persons challenged as clericals wereplant clericals who should be in the unit and that their ballotsshould be counted. However, since four challenged ballotsremained, the Director ordered the ballots held since thestatus of the alleged 8(a)(3)'s and the supervisory status ofWilson were contested issues which would be decided in Case14-CA-5729. The Director therefore ordered Case 14-RC-6535 consolidated with Case 14-CA-5729 for hearing, rul-ing, and decision by a Trial Examiner and that therefore Case14-RC-6535 be severed and transferred to the Director forfurther processing.The hearing was held in St. Louis, Missouri, on November17 and 18,and allparties were afforded full opportunity toparticipate in the proceeding, and to examine and cross-examine witnesses. General Counsel and the Respondenthave each filed briefs which I have considered. Respondent's1Unless stated otherwise all dates herein occurred in 1970The status of the Union was conceded at the hearing.191 NLRB No. 6 GENERAL MERCANTILE & HARDWARE CO.motion to dismiss various portions of Case 14-CA-5729 isdisposed of by this Decision.At the inception of the hearing on November 17, a jointmotion was made by Respondent and the Union to sever Case14-RC-6535 and return it to the Regional Director on thebasis that,for the purposes of that case only, Respondentwould agree that Thomas Wilson is a supervisor and that hisballot should not be counted.The moving parties urged thatthe election could possibly be resolved if the Regional Direc-tor would then open the ballots of the three alleged clericalemployees the Regional Director had found were properly inthe unit. If these three ballots were against the Union, thenthe Union could not win the election even if the three alleged8(a)(3)'s were found to be 8(a)(3)'s and entitled to vote, sincethe most that could,result would be a tie. If, however, one ormore of the three employees had voted for the Union, thenthe results of the election would have to await a decision asto whether one or more of the alleged 8(a)(3)'s was entitledto vote. By so acting it would be possible to resolve therepresentation case, but if opening the three ballots did notresolve it, no harm was done since the final resolution woulddepend on the decision in the unfair labor practice case. Thussome time might be saved and no time could be lost in deter-mining the outcome of the representation proceeding.I granted the motion since, with Respondent's admissionfor the representation case that Wilson was a supervisor andnot entitled to vote,itwas possible to resolve the election anddispose of that case. The motion was granted over the objec-tion of counsel for the General Counsel, who at this point wasalso acting as counsel for the Regional Director.One of hisarguments against the severance was that the Trial Examinerwould be ordering the Regional Director to open and countthe ballots.In this regard the Trial Examiner stated in therecord that he had no such authority and was not orderingthe Regional Director to open and count the ballots but wasgiving the Director an opportunity to further process therepresentation case and possibly bring it to an early conclu-sion, certainly earlier than awaiting decision in the unfairlabor practice case.Counsel for the General Counsel asked for a short recessso that the Director could consider taking an interim appealto the Board from this ruling. An interim appeal was takenbut copies of the statement of the request for appeal were notgiven to Respondent,the Union,or to the Trial Examineruntil approximately 10 a.m.CST onNovember 18. At thattime the Trial Examiner stated on the record that service hadjust been made during a recess and there appeared to bematerial misstatements of fact in the request for appeal andthat the Trial Examiner felt the appeal request did not set outthe full considerations which were before the parties at thetime of the ruling. The Trial Examiner noted that the partieshad the right to file in oppositionto the GeneralCounsel'srequest and, in view of the statements made, might!invite theBoard to view the transcript before ruling on the matter.The hearing was concluded during the late afternoon ofNovember 18, and counsel for the General Counsel acknowl-edged he had no other evidence to produce in regard to thesupervisory status of Wilson.At approximately 2:30 p.m.EST on November 18, a telegram was sent to the partiesadvising'that the Board had reversed the Trial Examiner'sruling on the motion granting severance.This telegram wasnot received until after the hearing was concluded. ThereforeCase 14-RC-6535 is reconsolidated with Case14-CA-5729and is presently before the Trial Examiner.In resolving credibility where issues are contested, inde-pendent facts have tended to establish the ephemeral natureof Respondent's stated reasons why it discharged the threeemployees.Some of the facts on which the 8(a)(1) allegations21are based are admitted.The timing of the discharges as wellas the self-contradictory nature of Respondent's testimony asto when and why the decision was made underlie the findingthat Respondent violatedthe Act.I have discredited to someextent the testimony of various Respondent witnesses such asPoe and Tillie Ellebrecht because of these inconsistencies andcontradictions which will be set out below.On theentire record in this case,including my evaluationof the reliability of the witnesses based on independent factsand contradictions and to a minor extent on my observationof their demeanor, I make the following:FINDINGS OF FACTITHE BUSINESSOF RESPONDENT AND THELABOR ORGANIZATION INVOLVEDRespondent is a corporation with its warehouse and soleplace of business located in St. Louis,Missouri,where it isengaged in the sale and wholesale distribution of hardwareand related products.During the past year Respondent pur-chased goods valued in excessof $50,000 which were shippeddirectlyto its St. Louis warehouse from points outside theState of Missouri and at the same time sold goods valued inexcessof $50,000 which it shippeddirectlyto places outsidethe State of Missouri.Respondent admits and I find that it is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.Respondent admits and Ifind that theUnion herein is alabor organization within the meaning of Section2(5) of theAct.II.THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsRespondent is a wholesale hardware company operatedprincipally for independent hardware retailers.Presumablythe Company was formed by a number of St. Louis independ-ent hardware retailers and has continued to grow as otherindependent dealers requested information on buying goodsthrough or from Mercantile.A number of the independentretailers became stockholders and some of them are membersof Mercantile's board of directors and its officers. The boardof directors and officers of Respondent meet once a monthusually on the fourth Thursday and quarterly stockholders'meetings are held.The officers and directors are not in day-to-day control of the Company since they run their own inde-pendent businesses.However,they have a general manager,William Poe,who manages all phases of the business includ-ing contacting possible new customers.The Company is located in a four-story and basementwarehouse with offices on part of the first floor. The remain-der of the first floor is occupied by the receiving and shippingdepartment and storage of some of the merchandise. Thegeneralmanager and several clerical employees,includingTillieEllebrecht who identified herself as the office super-visor, occupy the offices. In addition to Mrs. Ellebrecht, 1 or2 other employees in the office, and Mr. Poe, Respondentemployed approximately 13 people at the time of the election.All of the 13 were employed full time in the warehouse properwith the exception of Colleen Marion,whom the RegionalDirector found to be a plant clerical since a substantial partof her employment was in the warehouse.William Poe was hired, as Respondent's general manager inApril 1969.In addition to being in complete charge of theoperations of the warehouse and office, he was also to solicitnew business.In this regard'he answered telephone or letterinquiries from independent hardware retailers who inquiredabout buying through Mercantile, and went to visit hardwareretailers to solicit their business.This traveling, Poe es- 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimated, might keep him away from the warehouse as muchas 2 days out of Respondent's 5-day week. Poe also estimatedthat while he was at the warehousehe spentabout 60 percentof histimein the office and the remainder in the warehouse.Thisestimatewas in direct conflict with that of Howard whoestimatedthat Poe stayed in the office approximately 99 per-cent of his time while he was at the warehouse. The truthprobably lies somewhere between these two estimates.The Company keeps a daily running inventoryon a num-ber of items such as the Black & Decker tools and the GeneralElectric light bulbs. A few of the men, such as Howard, hadspecific primary jobs. It was undisputed that Poe had as-signed Howard to take care of the Black & Decker orderseach morning and in this assignmentHoward kept the run-ning inventory, filled orders for the tools, and noted what wassold each day. Thomas Wilson hada similarassignment forthe General Electric light bulbs in addition to his supervisoryassignment.The Black & Decker tool section was on the thirdfloor and the General Electric light bulbs was on the secondfloor.Most of the men worked as order fillers and restockedmerchandise and someof the men, such as Long and Walker,also worked on shipping and receiving. In addition to pri-maryassignmentsthe men were supposed to help out instocking shelves,fillingorders, etc., as the need arose. If theirprimary job was done they were to go to Wilson to be toldwhat to do next. Respondent appeared to make an effort toestablish that Howard's Black & Decker assignment was ofa recent vintage, but it is clear from the bulk of testimony thatHoward had those duties prior to May 15.Respondent admits that when General Manager Poe wasnot at Respondent's warehouse, Tom Wilson was in chargeof the warehouse and gave orders and work assignments toemployees. Respondentmaintained, in regard to the unfairlabor practicescase,thatWilson's power was not that of asupervisor within themeaning ofthe Act. I find below thatWilson was a supervisor within the meaning of the Act.There was undisputed testimony that Respondent, inpreparation for the monthly board meetings and the quarterlystockholders'meetings, "iced-up" several tubs of beer. It wasalso undisputed that employeesconsumedthe "leftovers" onthe premises after thesemeetings untilMay 15. It was alsoclear that at othertimesbeer was brought on the premises ora stock of beer was maintained on thepremises and wasconsumed on the premises at lunch andat somebreak peri-ods.InMay there was an altercation of some sort betweenMichael Long and one of the female office employees. Theproblem brought abouta special meetingof the board ofdirectors held May 15. At that meeting Howard, Long, andWalker, who is Howard's brother-in-law, and some otheremployees were interviewed by the board of directors. How-ard, Long, and Walker, testified that they were questionedregardingthe practice of drinking beer on the premises andagreed they were told that there was to be no more consump-tion of beer at the vgarehottse. One of the three asked whetherdischar=wain'prospect as a result of this meeting and wastold by the directors that it was not, that the employees weregood workers. The employees were informed of no otherrestrictions or any change in theirstatusas employees at thattime or later. It is undisputed that they were not told theywere on probation, or given any terms of probation. The solerestrictionwhich applied to all employees was that beerwould not be drunk on Respondent's premisesthereafter.General Manager Poe went on vacation around July 16and wasgone untilJuly 28. Howard, Long, and Walker hadtalked about, the Union previously and during Poe's vacationdiscussed it further., Howard visited the Union's headquartersand receivedsomeliteraturewhich he distributed at Re-spondent's premisesand, together with Long and Walker,talked to other employees concerning the Union. After someindication of prounion sentiment Howard got authorizationcards from the Union and distributed them to some em-ployees.Howard, Long, and Walker and several other em-ployees signed union authorization cards which Howard col-lected and returned to the Union. From their testimony itseems clear that Howardwas the mainunion protagonist andthatWalker and Long wereassistinghim in trying to con-vince other employees of themeritsof union organization.On August 6, Union Agent Chrostowski visited Respond-ent's warehouse and talked to General Manager Poe. Accord-ing to Poe, Chrostowski said that he represented the Team-sters local and had signed up everybody in the warehouse.Poe expressed doubt of that and asked to see the cards butwas told he could not. Chrostowski said that Poe could acceptthe fact that the Union represented the warehouse employees,or have someone else verify the signatures on the authoriza-tion -cards, or have an election by the Labor Board. Poereplied that he did not accept Chrostowski's claimand theywould have to have an election. Chrostowski said he had fileda petition with the Board and Poe would hear from theBoard.After Chrostowski left. Poe went out in the warehouse andtold Tom Wilson what had occurred and ask if Wilson hadsigned a card. Wilson denied doing so, saying if they had acard with his name it was forged. Poe testified that thereafterhe talked to every employee who was present and askedwhether the employee had signed a union card.According to Howard, Poe said that someone from theUnion, had told him they were trying to organize and thateverybody had signed cards authorizing the Union to repre-sent them. Poe said he thought it was somebody off the streetand wanted to find out if what he was talking about was true.Poe asked if Howard had signed a card and Howard said yeshe did. Poe asked him the source of the union cards butHoward, didn't reply and Poe asked why Howard didn't lethim know about it. Howard replied that he just wanted toplay it cool. Poe also asked Long if he hadsigneda union cardand Long admitted he did. Poe then asked who brought thecards and Long said he couldn't tell him that. Tweedy, whowas working with Long, told Poe he had not signed a card.Shortly thereafter Howard was walking through the ware-house and came upon Orville Lammars and Tom Wilsontalking and heard Wilson say to Lammars that they weregoing to close the place down if it went Union. As Howardwalked by, Wilson turned and pointed his finger at Howardand said "I'll see you walking the street." Wilson did not denymaking these statements and in fact admitted telling Lam-mars he thought the place would close down if the Union evergot in. Respondent contends that Wilson, is not a supervisorand that his remarkswerehis personalfeelings andwere notan expression by the Company or something for which Re-spondent should be liable.The workweek at Respondentrunsfrom Thursday untilWednesday. The checksare usuallyprepared on Thursdayfor the preceding week and themen arepaid late Fridayafternoon.On Friday, August 7, Howard and Long each received twopaychecks and a notice which stated:As a result of taking beer without authorization from thelunch room, drinking on the job and insubordinationwith the warehouse superintendent and assistant super-intendent, the individual members of the Board of Direc-tors of this company have instructed me to notify youthat your employment is terminated, effective August 7,1970. Your final pay check is enclosed herewith. GENERAL MERCANTILE & HARDWARE CO.Respectfully,Bill Poe,General Manager.Michael Walker, who had worked for the Company sinceNovember 1969 filling orders and working in shipping andreceiving, left on military leave on Wednesday, July 22, anddid not work at Respondent thereafter. He returned from hismilitary leave on August 8, and a letter from Respondent wasawaiting him which gave the same reasons for discharge asthe notice to Long and Howard quoted above, with the excep-tion thatWalker had been paid in full prior to going onmilitary leave and received no further pay with his separationnotice.It is clear that in asking the employees whether they hadsigned union cards and inquiring of some the source of thecards and by not giving employees the guarantees and safe-guards established as necessary by the Board for such situa-tions inStruksnes Construction Co., Inc.,165 NLRB 1062,Respondent, by General Manager Poe, was invading em-ployees' Section 7 rights and violating Section 8(a)(1) of theAct, and I so find and conclude.B.The Supervisory Status of Thomas WilsonThomas Wilson has worked for Respondent 12 to 14 yearsand, prior to Poe becoming general manager, had been asupervisor with the Company. Wilson was continued in asupervisory category after Poe became general manager. Poetestified that he had clarifiedWilson's status further at ameeting he held with the employees in June. Poe's testimonywas that he told the men that Wilson was the boss in thewarehouse and what he said was to go, and the men were tobring any questions they might have to Wilson or himself.Further, he told Wilson that when he was away and if it wasnecessary,Wilson could fire someone and that he would backhim up and in his absence Wilson was the one to give instruc-tions to the men in the warehouse. During his testimony, Poeattempted to undercut this somewhat by saying that he givesa lot of direct orders to the men rather than through Wilsonand is in complete control of the office and warehouse whenhe is present.Poe admitted that the term warehouse superintendent andassistant superintendent, which he had used in the dischargenotices to the three individuals, were meant to be Tom Wilsonand Henry Heiman rather than himself and Wilson as Re-spondent's counsel stated earlier in the hearing. Heiman wasa long term employee having worked approximately 12 yearsfor Respondent and was the only other man to work on Black& Decker and only in Howard's absence. Poe, in a letter tothe Missouri Division of Employment Security referring tothe discharge of Michael Long, stated that while he (Poe) wason vacation, from July 16 through 27, Long refused to pre-form work ordered by Wilson, Respondent's foreman. Wil-son was also referred to as a warehouse foreman in a list ofemployees and their duties prepared by Respondent. The menwere instructed to call Tom Wilson if they were going to belate or absent and were to report to him for assignment whentheir primary duties were performed. Wilson was paid morethan the other employees but was on an hourly basis withovertime.Respondent appears to say that the only true supervisor inthe plant was General Manager Poe. However, Respondentadmits that Poe was gone from the warehouse for extendedperiods of time when Wilson was in sole charge of the ware-house. For instance, Wilson was in charge of the warehousefrom July 16 through 28 while Poe was gone on vacation.And from Poe's own statement Wilson had authority to fireemployees. While it is true that a large percentage of the workdone by the employees was on an assigned basis, Wilson had23discretion as to whom toassign,and where, when their pri-mary responsibilities had been filled. From the nature inwhich the warehouse was run it is only reasonable to con-clude that Wilson did possess supervisory authority which heexercised mainly in Poe's absence, but to some extent whilePoe was present at the warehouse. The Company, and Poe inparticular, heldWilson out to the employees as their super-visor as the only one in charge of the warehouse for extendedperiods of time and told the men they were to follow Wilson'sorders. I conclude and find that Thomas Wilson is a super-visor within the meaning of the Act, and that Respondent isresponsible for his threats issued to Lammars and Howard,as noted above, which I find and conclude were violative ofSection 8(a)(1) of the Act.C. The Discriminatory DischargesGeneral Counsel's case is based on a combination of theunion activity of the three men, one of them being the broth-er-in-law of the main union protagonist, Howard, the notifi-cation to the Company of the Union's status on August 6,followed immediately by interrogation and coercion of theemployees and the precipitate discharges the following day,August 7. Respondent admits' that Howard, Long, andWalker were never informed that they were on probation andthat none of the Respondent's executives or supervisors dis-cussed the men's attitude or job performance with them orcriticized them in any way between May 15 and August 7.The first inkling of any jeopardy for their jobs may have beenPoe's interrogation of their union activities, but nothingabout job performance or attitude was said then. All that themen received to explain their discharges was the separationnotice given to them on August 7. Nothing was stated in thatletter about probation, only taking and drinking beer andinsubordination to Wilson and Heiman.Respondent maintains that the men were on probationeven though they were not informed of it. Respondent pre-sented no evidence of any taking or drinking of beer afterMay 15.Poe testified that when he returned from his vaction he wasinformed that there had been an altercation between Wilsonand Howard during the vacation and was told by Wilson thatwhile he was gone things had gone on as they had before, thatthe men had not given him any cooperation and had con-tinued to refuse to follow his orders. Poe could not recall asingle specific instance which Wilson had mentioned as in-dicating that the men were not following his orders. Wilsoncould think of no specific instance where the men did notfollow his orders or refused to follow them after May 15. Hetestified he could recall none, "No I wouldn't say there wasbecause we really didn't have much to do with each otherafter the fight because I wouldn't ask them to do anything."When pressed, Wilson mentioned a problem he had in gettingassistance while'moving sleds into the plant. On further prob-ing he admitted that this happened the previous December.In regard to the alleged fight or altercation between himselfand Howard, Wilson said that this had taken place in Janu-ary.Poe admitted that there had been no drinking on the jobthat he knew of following the May15 meeting,although hedid admit, as one of the employees testified, that on an occa-sion after May 15 he had asked one or more of the men tohave a beer with him on the premises when they were helpingset up the room for a board of directors' meeting.Respondent offered evidence from some of the board ofdirectors that they had encountered an unfriendly attitudefrom the three employees at the plant, but none mentioneda specific instance or occurrence and there was no time refer- 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDence or indication that any happening was taken up with Poeor any of the three.There isan area of some agreement.Howard stated that hehad been told by Poe that his first duty every morning wasto clear up the Black & Decker orders and that he continuedto follow this standing order of Poe's by doing so every morn-ing. -He said that there might have,been occasions while hewas working on Black & Decker when Wilson would ask himto come down and perform some other job and that he wouldhave refused to do so replying that his main job according toPoe's order was to first complete work on the Black & Deckerorders. Respondentseemsto intimate that a refusal by How-ard to,follow such a direction was insubordination to Wilson.If there was an ambiguity in the orders, or as to what hadpriority,Wilson never sought to have it clarified by Poe forHoward and himself.It seemslogical that Howard was fol-lowing astanding order given to him by Poe. A listing ofemployees and their job duties prepared by Respondent ap-pearsto bear out Howard's understanding (G.C. Exh. 7). Itstates:"Wayne Howard-Fills Black & Decker orders.Keeps Black & Decker inventory cards up to date in office.Helps fill regular orders as time permits. "Wilson's testimony, though vague and general, indicatedthat he had previously asked Howard and some of the othersto performsometasks but that they would work at his direc-tion for just a short while and then leave and go someplaceelse.Wilson felt the three were unsatisfactory and did-notreally ask them to do much work after the altercation withHoward in January.Poe testified that following his return from vacation andbeing informed that things were still continuing in the oldway, he contacted various directors over several days and gotthe approval of a majority to discharge the three and this tookplace before he had any knowledge of union activity by thethree. Some of the directors testified that they were contactedby Poe regarding the discharges but there was no credibleaccurate recollection as to when the contacts were made. Poetestified that on, the afternoon of Wednesday, August 5, hetold Tillie Ellebrecht to make up two checks for the men, thatthe three were being discharged on Friday. Mrs. Ellebrechttestified she was told on Wednesday night by Poe to preparefinal checks for Walker," Long, and Howard, as they wouldno longer be with the Company. Mrs. Ellebrecht's, testimonyin the mainwas based on her routine and what she, thoughtmust have happened rather than on memory. Where hertestimony was based on memory it was not reliable. Thus shetestified that the two checks for Howard, and Long wereprepared at thesametime, and that all the checks would besigned by the same two directors who first came to the ware-house after the checks were prepared. She also testified thatthe differencesin amountsin the two checks, to 'the sameindividual would be caused by amounts due the Companyfrom the individual for purchases which were deducted aftershe checked the records. Because of her routine she was surethat all the checks were prepared by Thursday morning. Thechecks for the full week for Howard and Long were numbers1512 and 1516, respectively, and were signed by Board Mem-bers Muellerand Hamlin.The checks for the 2-day period ofThursday and Friday were numbered 1526 for Howard and1527 for Long and were signed by Board Members Frick andHamlin.'The checks themselves disprove several assertions of Mrs.Ellebrecht in that they were not signed by the same boardmembers and were not prepared for the individuals at theEmphasis supplied.°She would not have been told to prepare checks for walker since he wason military leave and had been paid in full before going on leave.sametime.General Counsel's Exhibit 7 is an alphabeticallisting of the warehouse employees prepared by Respondent.Noting thenames,itbecomes apparent that the payroll(weekly) checks were prepared in alphabetical order and thatthe completion of checks for those listed thereon would haveended with Tom Wilson at check number,1523. Without thecheckbook itself or the stubs it is impossible to determinewhether any paychecks were prepared for office personnel orMr. Poe before the checks for warehouse employees or after-wards, or whether they are paid on a weekly basis or not. Butit is evident that other checks were issued between the regularpaychecks for the warehouse employees and the terminalchecks, 1526 and 1527, for Howard and Long. The fact thata different director signed those two checks further demon-strates they were not prepared when the regular paycheckswere prepared but at a later time. Further, the checks werefor 2 days' pay and nothing had been deducted for any pur-chases. Indeed, if the checks had been prepared as Mrs. Elle-brecht testified she would probably have checked to see if anyamounts were due before beginning the preparation of all thepayroll checks.The three directors all testified that they signed the checksabout noon since it was their custom to get to the warehouseabout that time, but this testimony is conclusionary ratherthan evidentiary, and does not accord with the fact of thechecks and the differentsignatures. Indeed, it ispossible thatthe checks were not signed until Friday since their distribu-tion was not until Friday afternoon andnoneof the testimonywas that definite.The deviation of Respondent's testimony from discerniblefacts leads me to the conclusion that the decision to dischargethe three men and the preparation of these two checks oc-curred after the visit of Union Representative Chrostowskiand after Poe had ascertained that Howard and Long hadsigned authorization cards and were active for the Union. Itis clear'thatWilson, and probably Poe, felt that Walker andhis brother-in-law, Howard, and Long were a "clique" re-sponsible for the Union's presenceat the plant.Wilson'sthreat to Howard that he would see him walking the streetis an indication of that.Respondent's defense appears contrivedsincethe reasonsgiven in the discharge letter refer to events prior to May 15,some ,3 months previous, and to no occurrences after then,and from the fact that there was no probation given to themen and that there were no specific occurrences of insubordi-nation brought to light. Respondent did not demonstrate any,instanceswhere these three men did not perform their dutiesor were criticized or, reprimanded after May 15. Respondentattempted to place episodes that admittedly occurred inDecember 1969 and January 1970 in the period of Poe's Julyvacation to givesome semblanceof a reason for dischargingthe three. In fact these were the first discharges by Poe, andMrs. Ellebrecht had never handled any discharges prior toAugust.7. Additionally, I,doubt that Poe would have both-ered to ask Howard,and Long about the Union and whether,they had, signed cards if he had already issued orders for theirdischarge on the following day. Indeed, the handling of thedischargeis strainedif the employees were really being dis-charged for the stated reasons or for the putative breach ofprobation. It would seem that they would have been informedof facts if there were any and told precisely why they werebeing discharged.All that is left is the union activity of the three, the discpv-ery of it, and the immediate discharges in a context of unlaw-ful interrogation and threats. The only possible occurrence ofdrinking beer on the premises , is one in which GeneralManager Poe invited one of the three to,have a beer and theman didso, decliningother similar invitations of Poe, Re- GENERAL MERCANTILE & HARDWARE CO.spondent did not attempt to use this as a reason for thedischarges.From all the evidence I conclude and find that Respondentdischarged Roy Wayne Howard, Michael Long, and MichaelWalker in violation of Section 8(a)(3) and (1),of the Act.III.THE EFFECTSOF THE UNFAIR LABORPRACTICES UPON COMMERCERespondent's commission of unfair, labor practices setforth in section II, above, violated Section 8(a)(1) and (3) ofthe Act, and occurring in connection with Respondent's busi-ness operations described in section I, above, have a close,intimate, and substantial relationship to_ trade, traffic, andcommerce among the several States and tends to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.IV. THE REMEDYHaving found that Respondent discriminatorily ter-minated Roy Wayne Howard, Michael Long, and MichaelWalker on August 7, 1970, because of their union sympathies,activities, desires, and membership, I recommend that Re-spondent offer them immediate and full reinstatement to theirformer positions or, if those positions are unavailable due toa change in Respondent's operations, then to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges. Respondent shall make themwhole for any loss of pay they may have suffered by reasonof Respondent's discrimination against them, by payment tothem of a sum equal to that which each would have receivedas wagesfrom the date of their discharge until the date Re-spondent reinstates them, less any net interim earnings. Back-pay is to be computed on a quarterly basis in the mannerestablished by the Board in FW. Woolworth Company,90NLRB 289, with interest at the rate of 6 percent per annumto be computed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716. I further recommend that Re-spondent make available to the Board, upon request, payrolland other records in order to facilitate checking the amountsof backpay due and the rights of each of the three employees.Respondent also interrogated its employees concerning theirunion membership or the membership or activity of othersand threatened closure of the plant or discharge in attemptsto undermine the employees' union sentiments and stifle theirorganizational activities. I therefore recommend that Re-spondent be ordered to cease and desist from violating theAct in the same or similar manner as the violations foundherein.On the basis of the foregoing findings and the entire recordImake the following:CONCLUSIONS OF LAW1.General Mercantile&HardwareCo. isan employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaningof Section2(5) of the Act.3.By discriminatorily terminatingRoy WayneHoward,Michael Long,and MichaelWalkeron August7, 1970, andnot thereafter reinstating them to their positions because oftheir union sympathies,activities, desires, and membershipRespondent has engaged in, and is engaging in, unfair laborpractices affecting commerce within the meaning of Section8(a)(3) and(1) and Section 2(6) and(7) of the Act.4.Respondent has engaged in, and is engaging in, unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and(7) of the Act byinterro-25gating employees concerning their union sympathies, activi-ties, desires, and membership and the union sympathies, ac-tivities,desires, and membership of other employees andthreatening that the plant would be closed or employees dis-charged in order to stifle the employees' organizational activi-ties and undermine their union sympathies.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I herebyissuethe following recommended'ORDERRespondent General Mercantile & Hardware Co., its offic-ers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or laying off and refusing to reinstate em-ployees in order to discourage these employees and otheremployees from being or becoming union members.(b) Interrogating employees concerning their union sympa-thies, activities, desires, and membership or the union sympa-thies, activities, desires, and membership of other employees.(c) Threatening employees that the plant would be closedor employees discharged' because of their union activities,sympathies, desires, or membership.(d) In the same or similar manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assistWarehouse and Distribution Workers LocalUnion No. 688, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, to bar-gain collectively with representatives of their own choosing,and to engage in concerted activities for the purpose of collec-tive bargaining or other-mutual aid or protection.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Offer to Roy Wayne'Howard, Michael, Long, and Mi-chaelWalker reinstatement in accordance with the recom-mendations set forth in the section of this, Decision entitled"The Remedy."(b)Make Roy Wayne Howard, Michael Long, and Mi-chaelWalker whole for any loss of pay they may have suff-ered by reason of Respondent's discrimination against themin accordance with the recommendations set forth in thesection of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports,, and all other records necessary toanalyze the amount of backpay due and the other rights andprivileges accorded to Roy Wayne Howard, Michael Long,and Michael Walker as set forth in the section of this Deci-sion entitled "The Remedy."(d)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.(e) Post at its St. Louis, Missouri, warehouse copies of theattached notice marked "Appendix."6 Copies of said notice,'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes.,In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by(Cont) 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDon forms provided by the Regional Director for Region 14,after being duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by' the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 14, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.'Case 14-RC-6535Case 14-RC-6535 is hereby severed and transferred to theRegional Director of Region 14 for further processing.' InCase 14-CA-5729 I have found that Thomas Wilson is asupervisor within the meaning of the Act and that employeesHoward, Long, and Walker were discriminatorily dischargedin violation of Section 8(a)(3) and (1) of the Act. ThereforeI recommend that the challenge to Wilson's ballot be sus-tained and his ballot not be counted and the challenges to theballots' of Howard, Long, and Walker should be overruledand their ballots counted.Order of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 14, in writing, within 20 days from the dateof this Order, what steps the Respondent has-taken to comply herewith."'At this stage the Regional Director may either open and count theballots of Heiman, Koziatek, and Marion, the three employees he found tobe plant clericals and entitled to vote (an issue not involved in the presentproceeding) and see if'their ballots dispose of the case, as noted above(something the Regional Director could have done over 2 months ago whenthe case was originally severed),or he may defer processing the case pend-ing the Board's decision in Case 14-CA-5729.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which the Company, the Union, and theGeneral Counsel of the National Labor Relations Board par-ticipated and offered evidence, the National Labor RelationsBoard has found that we violated the law and has ordered usto post this notice and we intend to carry out the order of theBoard and abide by the following.WE WILL NOT ask our employees about their unionsympathies, activities, desires, or membership or theunion sympathies, activities, desires, or membership ofother of our employees.WE WILL NOT threaten our employees that the plantmight be closed or employees discharged because of theirunion sympathies, activities, desires, or membership.WE WILL offer to Roy Wayne Howard, MichaelLong, and Michael Walker their former jobs with alltheir rights and any backpay due them.WE WILL NOT discharge, lay off or refuse to hire orrehire any employee in order to try to discourage ouremployees from being or becoming members of Ware-house and Distribution Workers Local Union No. 688,a/wInternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of America.All our employees are free to become or remain unionmembers.DatedByGENERAL MERCANTILE& HARDWARE CO.(Employer)(Representative)(Title)We will notify immediately the above-named individuals, ifpresentlyserving inthe Armed Forces of the UnitedStates,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.This is an official notice and must,not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's office, 210 North12th Boulevard, Room 448, St. Louis, Missouri 63102, Tele-phone 314-622-4167.